SMITH, Judge.
Plaintiff appeals from the entry of summary judgment against her in her action for personal injuries sustained by her in an automobile accident. We affirm.
Plaintiff was the driver of an automobile which was involved in a collision with an automobile driven by Steven Milton. Milton was sixteen years of age. Defendant Adkins, 17, was a passenger in the Milton vehicle. Plaintiff sued Milton, Adkins, and her uninsured motor vehicle insurer, Allstate Insurance Company. She settled with Milton and Allstate. Her theory against Adkins is that he was engaged in a joint venture with Milton to sell automobile wheels to a third party at the time of the collision. This status, she contends, imposes upon Adkins joint and several liability for the negligence of Milton. She advances no other theory of liability against Adkins.
Missouri law provides that the legal age at which a person is competent to contract is eighteen years. § 431.055 RSMo 1986. A person under that age is not competent to contract. A joint venture is a legal relationship based upon contract. Adkins was not competent to enter into a joint venture. Bell v. Green, 423 S.W.2d 724 (Mo. banc 1968) [4-9]; Commerford v. Kreitler, 462 S.W.2d 726 (Mo.1971) [8,9]. Plaintiffs assertion that the adoption of Missouri’s Motor Vehicle Safety Financial Responsibility Law was to provide compensation to those who are injured on Missouri public highways by virtue of the liability provisions of the mandated insurance policies is no doubt correct. But the general assembly has specifically provided the legal age to be able to contract and nothing in the Financial Responsibility Law changes that.
Judgment affirmed.
GARY M. GAERTNER, P.J., and STEPHAN, J., concur.